IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,904


EX PARTE DONOVAN CHRISTOPHER LILLY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 380-82642-08 IN THE 380TH DISTRICT COURT

FROM COLLIN COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to four years' imprisonment.  The Fifth Court of Appeals affirmed his
conviction. Lilly v. State, No. 05-10-00349-CR (Tex. App.--Dallas Dec. 21, 2011).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition pro se for discretionary review. 
	Appellate counsel filed an affidavit with the trial court stating that, though she mailed
Applicant notice that his conviction was affirmed and advised him of his right to file a pro-se PDR,
she did not comply with Rule of Appellate Procedure 48.4.  Applicant contends he never received
any such notice. The trial court has entered findings of fact and conclusions of law that Applicant
was deprived of his right to pursue a pro-se PDR through no fault of his own. The trial court
recommends that relief be granted, and the State agrees.  Ex parte Riley, 193 S.W.3d 900, 902 (Tex.
Crim. App. 2006).
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-10-00349-CR
that affirmed his conviction in Cause No. 380-82642-08 from the 380th District Court of Collin
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.

Delivered: October 31, 2012
Do not publish